JUDGMENT
By the court at the proposal of
Mr. Justice Wolf.
Whereas, from reading the evidence and the opinion of the trial court we are convinced that the accident to which this case refers was due solely to the plaintiff’s suddenly turning his bicycle and not to any negligence of the defendant in driving his automobile without giving warning, or to his not taking the last clear chance to avoid the accident;
Whereas, although the trial court erred in ordering a physical examination of the plaintiff, as was held in Aponte v. District Court of Mayagües, 38 P.R.R. 605, however, such examination involved only a question of damages, which is not present in this case,
Therefore, as no prejudicial error has been committed, the judgment rendered by the District Court of Mayagiiez on May 26, 1927, in this case is affirmed.